

Exhibit 10.4


SUPPLEMENTAL INDENTURE NO. 1


Supplemental Indenture No. 1 (this “Supplemental Indenture”), dated as of June
11, 2020, among the guarantor listed on the signature page hereto (each, a
“Guaranteeing Subsidiary” and, together, the “Guaranteeing Subsidiaries”), each
a subsidiary of Realogy Group LLC, a Delaware limited liability company (the
“Issuer”), and The Bank of New York Mellon Trust Company, N.A., as trustee (the
“Trustee”).


W I T N E S S E T H


WHEREAS, each of the Issuer, Holdings, the Note Guarantors (each as defined in
the Indenture referred to below) and the Trustee has heretofore entered into an
indenture, dated as of March 29, 2019 (as supplemented, the “Indenture”),
providing for the issuance of an unlimited aggregate principal amount of 9.375%
Senior Notes due 2027 (the “Notes”);
WHEREAS, Section 4.15 of the Indenture provides that under certain circumstances
the Issuer is required to cause the Guaranteeing Subsidiaries to execute and
deliver to the Trustee a supplemental indenture pursuant to which the
Guaranteeing Subsidiaries shall unconditionally guarantee all of the Issuers’
Obligations under the Notes and the Indenture on the terms and conditions set
forth herein and under the Indenture (the “Guarantee”); and
WHEREAS, pursuant to Section 9.01 of the Indenture, the Issuer the Trustee and
each Guaranteeing Subsidiary are authorized to execute and deliver this
Supplemental Indenture.
NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties mutually
covenant and agree for the equal and ratable benefit of the Holders of the Notes
as follows:
(1)    Capitalized Terms. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Indenture.
(2)    Agreement to Guarantee. Each Guaranteeing Subsidiary hereby agrees as
follows:
(a)    Along with Holdings and all Note Guarantors named in the Indenture or any
supplemental indenture, to jointly and severally unconditionally guarantee to
each Holder of a Note authenticated and delivered by the Trustee and to the
Trustee and its successors and assigns, irrespective of the validity and
enforceability of the Indenture, the Notes or the obligations of the Issuers
hereunder or thereunder, that:
(i)    the principal of, premium, if any, and interest on the Notes shall be
promptly paid in full when due, whether at Stated Maturity, by acceleration,
redemption or otherwise, and interest on the overdue principal of and interest
on the Notes, if any, if lawful, and all other Obligations of the Issuers to the
Holders or the Trustee hereunder or thereunder whether for payment of principal
of, premium, if any, or interest, on the Notes and all other monetary
obligations of the Issuers under the Indenture and the Notes shall be promptly
paid in full or performed, all in accordance with the terms hereof and thereof;
and
(ii)    in case of any extension of time of payment or renewal of any Notes or
any of such other obligations, that same shall be promptly paid in full when due
or performed in accordance with the terms of the extension or renewal, whether
at Stated Maturity, by acceleration or otherwise. Failing payment when due of
any amount so guaranteed or any performance so guaranteed for whatever reason,
Holdings, each Note Guarantor and each Guaranteeing Subsidiary shall be jointly
and severally obligated to pay the same immediately. This is a guarantee of
payment and not a guarantee of collection.
1

--------------------------------------------------------------------------------



(b)    The obligations hereunder shall be unconditional, irrespective of the
validity, regularity or enforceability of the Notes, the Indenture, the Holdings
Guarantee or any other Note Guarantee, the absence of any action to enforce the
same, any waiver or consent by any Holder of the Notes with respect to any
provisions hereof or thereof, the recovery of any judgment against the Issuers,
Holdings or any Note Guarantor, any action to enforce the same or any other
circumstance which might otherwise constitute a legal or equitable discharge or
defense of a guarantor.
(c)    The following is hereby waived: diligence, presentment, demand of
payment, filing of claims with a court in the event of insolvency or bankruptcy
of the Issuers, any right to require a proceeding first against the Issuers,
protest, notice and all demands whatsoever.
(d)    This Note Guarantee shall not be discharged except by complete
performance of the obligations contained in the Notes, the Indenture and this
Supplemental Indenture, and each Guaranteeing Subsidiary accepts all obligations
of a Note Guarantor under the Indenture.
(e)    If any Holder or the Trustee is required by any court or otherwise to
return to the Issuers, Holdings, the Note Guarantors (including each
Guaranteeing Subsidiary), or any custodian, trustee, liquidator or other similar
official acting in relation to the Issuers, Holdings or the Note Guarantors, any
amount paid either to the Trustee or such Holder, this Note Guarantee, to the
extent theretofore discharged, shall be reinstated in full force and effect.
(f)    Each Guaranteeing Subsidiary shall not be entitled to any right of
subrogation in relation to the Holders in respect of any obligations guaranteed
hereby until payment in full of all obligations guaranteed hereby.
(g)    As between each Guaranteeing Subsidiary, on the one hand, and the Holders
and the Trustee, on the other hand, (x) the maturity of the obligations
guaranteed hereby may be accelerated as provided in Article 6 of the Indenture
for the purposes of this Note Guarantee, notwithstanding any stay, injunction or
other prohibition preventing such acceleration in respect of the obligations
guaranteed hereby, and (y) in the event of any declaration of acceleration of
such obligations as provided in Article 6 of the Indenture, such obligations
(whether or not due and payable) shall forthwith become due and payable by such
Guaranteeing Subsidiary for the purpose of this Note Guarantee.
(h)    Each Guaranteeing Subsidiary shall have the right to seek contribution
from Holdings or any non-paying Note Guarantor so long as the exercise of such
right does not impair the rights of the Holders under this Note Guarantee.
(i)    Pursuant to Section 10.02 of the Indenture, after giving effect to all
other contingent and fixed liabilities that are relevant under any applicable
Bankruptcy Law or fraudulent conveyance laws, and after giving effect to any
collections from, rights to receive contribution from or payments made by or on
behalf of Holdings or any other Note Guarantor in respect of the obligations of
Holdings or such other Note Guarantor under Article 10 or Article 11 of the
Indenture, this new Note Guarantee shall be limited to the maximum amount
permissible such that the obligations of each Guaranteeing Subsidiary under this
Note Guarantee will not be voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer or similar laws affecting the rights of
creditors generally.
(j)    This Note Guarantee shall be a continuing guarantee and shall (1) remain
in full force and effect until payment in full of all the applicable obligations
guaranteed hereby; (2) subject to Section 10.06 of the Indenture, be binding
upon each Guaranteeing Subsidiary and its successors; and (3) inure to the
benefit of and be enforceable by the Trustee, the Holders and their successors,
transferees and assigns.
(k)     This Note Guarantee shall remain in full force and effect and continue
to be effective should any petition be filed by or against the Issuers, Holdings
or any Note Guarantor for liquidation or reorganization, should the Issuers,
Holdings or any Note Guarantor become insolvent or make an
2



--------------------------------------------------------------------------------



assignment for the benefit of creditors or should a receiver or trustee be
appointed for all or any significant part of the Issuers’, Holdings’ or any Note
Guarantor’s assets, and shall, to the fullest extent permitted by law, continue
to be effective or be reinstated, as the case may be, if at any time payment and
performance of the Notes are, pursuant to applicable law, rescinded or reduced
in amount, or must otherwise be restored or returned by any obligee on the
Notes, the Holdings Guarantee or Note Guarantees, whether as a “voidable
preference,” “fraudulent transfer” or otherwise, all as though such payment or
performance had not been made. In the event that any payment or any part
thereof, is rescinded, reduced, restored or returned, the Notes shall, to the
fullest extent permitted by law, be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.
(l)    In case any provision of this Note Guarantee shall be invalid, illegal or
unenforceable, the validity, legality, and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
(m)    This Note Guarantee shall be a general senior unsecured obligation of
each Guaranteeing Subsidiary, ranking senior to all existing and future
Subordinated Indebtedness of such Guaranteeing Subsidiary, if any, and pari
passu with all existing and future Senior Pari Passu Indebtedness of such
Guaranteeing Subsidiary, if any.
(n)    Each payment to be made by each Guaranteeing Subsidiary in respect of
this Note Guarantee shall be made without set-off, counterclaim, reduction or
diminution of any kind or nature.
(3)    Execution and Delivery. Each Guaranteeing Subsidiary agrees that the Note
Guarantee shall remain in full force and effect notwithstanding the absence of
the endorsement of any notation of such Note Guarantee on the Notes.
(4)    Merger, Consolidation or Sale of All or Substantially All Assets.
(a)    Except as otherwise provided in Section 5.01(c) of the Indenture, each
Guaranteeing Subsidiary may not, and the Issuer will not permit such
Guaranteeing Subsidiary to, consolidate, amalgamate or merge with or into or
wind up into (whether or not such Guaranteeing Subsidiary is the surviving
corporation), or sell, assign, transfer, lease, convey or otherwise dispose of
all or substantially all of its properties or assets in one or more related
transactions to, any Person unless:
(i)     either (a) such Guaranteeing Subsidiary is the surviving Person or the
Person formed by or surviving any such consolidation, amalgamation or merger (if
other than a Guaranteeing Subsidiary) or to which such sale, assignment,
transfer, lease, conveyance or other disposition will have been made is a
corporation, partnership or limited liability company organized or existing
under the laws of the United States, any state thereof, the District of
Columbia, or any territory thereof (such Guaranteeing Subsidiary or such Person,
as the case may be, being herein called the “Successor Note Guarantor”) and the
Successor Note Guarantor (if other than such Guaranteeing Subsidiary) expressly
assumes all the obligations of such Guaranteeing Subsidiary under the Indenture
and such Guaranteeing Subsidiary’s applicable Note Guarantee pursuant to a
supplemental indenture or other documents or instruments in form reasonably
satisfactory to the Trustee, or (b) such sale or disposition or consolidation,
amalgamation or merger is not in violation of Section 4.10 of the Indenture;
(ii)     the Successor Note Guarantor (if other than such Guaranteeing
Subsidiary) shall have delivered or caused to be delivered to the Trustee an
Officer’s Certificate and an Opinion of Counsel, each stating that such
consolidation, amalgamation, merger or transfer and such supplemental indentures
(if any) comply with the Indenture and if a supplemental indenture is required
in connection with such transaction, such supplemental indenture shall comply
with the applicable provisions of the Indenture; and
3



--------------------------------------------------------------------------------



(iii)     immediately after such transaction, no Default or Event of Default
exists.
(b) Except as otherwise provided in the Indenture, the Successor Note Guarantor
(if other than a Guaranteeing Subsidiary) will succeed to, and be substituted
for, such Guaranteeing Subsidiary under the Indenture and such Guaranteeing
Subsidiary’s applicable Note Guarantee, and such Guaranteeing Subsidiary will
automatically be released and discharged from its obligations under the
Indenture and such Guaranteeing Subsidiary’s applicable Note Guarantee, but in
the case of a lease of all or substantially all of its assets, the Guaranteeing
Subsidiary will not be released from its obligations under the Note Guarantee.
Notwithstanding the foregoing, (1) each Guaranteeing Subsidiary may merge,
amalgamate or consolidate with an Affiliate incorporated solely for the purpose
of reincorporating such Guaranteeing Subsidiary in another state of the United
States, the District of Columbia or any territory of the United States so long
as the amount of Indebtedness, Preferred Stock and Disqualified Stock of such
Guaranteeing Subsidiary is not increased thereby and (2) each Guaranteeing
Subsidiary may merge, amalgamate or consolidate with another Guaranteeing
Subsidiary or the Issuer.
(c) In addition, notwithstanding the foregoing, each Guaranteeing Subsidiary may
consolidate, amalgamate or merge with or into or wind up into, or sell, assign,
transfer, lease, convey or otherwise dispose of all or substantially all of its
properties or assets (collectively, a “Transfer”) to (x) the Issuer or any Note
Guarantor or (y) any Non-Guarantor Subsidiary; provided that at the time of each
such Transfer pursuant to clause (y) the aggregate amount of all such Transfers
since the Issue Date shall not exceed the greater of (x) $625.0 million and (y)
5.0% of Total Assets after giving effect to each such Transfer and including all
Transfers of such Guaranteeing Subsidiary and the Note Guarantors occurring from
and after the Issue Date.
(5)    Releases.
The Note Guarantee of each Guaranteeing Subsidiary under the Indenture and the
Notes shall be automatically and unconditionally released and discharged, and no
further action by such Guaranteeing Subsidiary, Holdings, the Issuers or the
Trustee is required for the release of such Guaranteeing Subsidiary’s Guarantee,
upon:
(1)     (a) the sale, disposition or other transfer (including through merger or
consolidation) of the Capital Stock (including any sale, disposition or other
transfer following which a Guaranteeing Subsidiary is no longer a Restricted
Subsidiary), of such Guaranteeing Subsidiary if such sale, disposition or other
transfer is made in compliance with the applicable provisions of the Indenture;
(b)  the Issuer designating such Guaranteeing Subsidiary to be an Unrestricted
Subsidiary in accordance with the provisions set forth under Section 4.07 of the
Indenture and the definition of “Unrestricted Subsidiary”;
(c)  the release or discharge of such Restricted Subsidiary from (x) its
guarantee of Indebtedness under the Credit Agreement (including by reason of the
termination of the Credit Agreement) and/or (y) the guarantee of Indebtedness of
the Issuer or any Restricted Subsidiary of the Issuer or such Restricted
Subsidiary or the repayment of the Indebtedness or Disqualified Stock (except in
each case a discharge or release by or as a result of payment under such
guarantee) that resulted in the obligation to guarantee the Notes, in the case
of each of clauses (x) and (y) if such Guaranteeing Subsidiary would not then
otherwise be required to guarantee the Notes pursuant to the Indenture;
provided, that if such Person has incurred any Indebtedness or issued any
Disqualified Stock in reliance on its status as a Note Guarantor under Section
4.09 of the Indenture, such Guaranteeing Subsidiary’s obligations under such
Indebtedness or Disqualified Stock, as the case may be, so Incurred are
satisfied in full and discharged or are otherwise permitted to be Incurred under
Section 4.09 of the Indenture; or
(d)  the Issuers exercising their Legal Defeasance option or Covenant Defeasance
option in accordance with Article 8 of the Indenture or the Issuers’ obligations
under the Indenture being discharged in accordance with the terms of the
Indenture; and
4



--------------------------------------------------------------------------------



(2)    in the case of clause (1)(a) above, the release of such Guaranteeing
Subsidiary from its guarantee, if any, of, and all pledges and security, if any,
granted in connection with, the Credit Agreement and any other Indebtedness of
the Issuer or any Restricted Subsidiary.
In addition, a Note Guarantee will be automatically released upon such
Guaranteeing Subsidiary ceasing to be a Subsidiary as a result of any
foreclosure of any pledge or security interest securing Bank Indebtedness or
other Indebtedness secured by the collateral securing such Bank Indebtedness
with lien priority ranking equally with such Bank Indebtedness or other exercise
of remedies in respect thereof.
(6)    No Recourse Against Others. No director, officer, employee, manager,
incorporator or holder of any Equity Interests of each Guaranteeing Subsidiary
or any direct or indirect parent, as such, shall have any liability for any
obligations of the Issuers or the Note Guarantors under the Notes, the Note
Guarantees, the Indenture or this Supplemental Indenture or for any claim based
on, in respect of, or by reason of, such obligations or their creation. Each
Holder by accepting Notes waives and releases all such liability. The waiver and
release are part of the consideration for issuance of the Notes.
(7)    Governing Law. THIS SUPPLEMENTAL INDENTURE WILL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
(8)    Counterparts/Originals. The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement.
(9)    Effect of Headings. The Section headings herein are for convenience only
and shall not affect the construction hereof.
(10)    The Trustee. The Trustee shall not be responsible in any manner
whatsoever for or in respect of the validity or sufficiency of this Supplemental
Indenture or for or in respect of the recitals contained herein, all of which
recitals are made solely by each Guaranteeing Subsidiary.
(11)    Subrogation. Each Guaranteeing Subsidiary shall be subrogated to all
rights of Holders of Notes against the Issuers in respect of any amounts paid by
such Guaranteeing Subsidiary pursuant to the provisions of Section 2 hereof and
Section 10.01 of the Indenture; provided that, if an Event of Default has
occurred and is continuing, such Guaranteeing Subsidiary shall not be entitled
to enforce or receive any payments arising out of, or based upon, such right of
subrogation until all amounts then due and payable by the Issuers under the
Indenture or the Notes shall have been paid in full.
(12)    Benefits Acknowledged. Each Guaranteeing Subsidiary’s Guarantee is
subject to the terms and conditions set forth in the Indenture. Each
Guaranteeing Subsidiary acknowledges that it will receive direct and indirect
benefits from the financing arrangements contemplated by the Indenture and this
Supplemental Indenture and that the guarantee and waivers made by it pursuant to
this Note Guarantee are knowingly made in contemplation of such benefits.
(13)    Successors. All agreements of each Guaranteeing Subsidiary in this
Supplemental Indenture shall bind its Successors, except as otherwise provided
in Section 5 hereof or elsewhere in this Supplemental Indenture. All agreements
of the Trustee in this Supplemental Indenture shall bind its successors.
[Signature page follows]
5




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed, all as of the date first above written.


REALOGY LEAD MANAGEMENT SERVICES, INC.
COLDWELL BANKER NRT REALVITALIZE LLC
COLDWELL BANKER NRT REALVITALIZE, INC.




        By:
        /s/ Charlotte C. Simonelli   
        Name: Charlotte C. Simonelli
        Title: Executive Vice President and Treasurer
        
        




THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee
        By:
        /s/ Linda Wirfel    
        Name: Linda Wirfel
        Title: Vice President


[Signature Page to 9.375% Senior Notes Supplemental Indenture]